 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:19-CR-147-MCE
                                                 )
12                      Plaintiff,               )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13                         vs.                   )   EXCLUDE TIME
                                                 )
14          WILLIAM DAN POWELL,                  )   Date: May 20, 2021
                                                 )   Time: 10:00 A.M.
15                     Defendant.                )   Judge: Hon. Morrison C. England, Jr.
                                                 )
16                                               )

17           IT IS HEREBY STIPULATED and agreed by and between Acting United States
18   Attorney Phillip A. Talbert, through Assistant United States Attorney Mira Chernick, counsel for
19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defenders Christina
20   Sinha and Lexi Negin, counsel for Defendant William Dan Powell, that the status conference
21   currently set for May 20, 2021 may be continued to July 08, 2021 at 10:00 a.m., and that time
22   may be excluded through and including that date.
23           Voluminous digital discovery has been made available to defense counsel for viewing at
24   the FBI’s local office. Defense counsel has retained a forensic examiner to review this evidence.
25   The defense team requires additional time to review and analyze the discovery, communicate
26   with their client, and for general defense investigation and preparation.
27           The parties had previously stipulated to continue the status conference in this matter to
28

      Stipulation and Order to Continue Status        -1-           United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
 1   May 13, 2021, with an exclusion of time through that date. ECF Nos. 35-36. The Court later

 2   sua sponte continued the status to May 20, 2021, and encouraged the parties to file a notice of

 3   exclusion of time if amenable and applicable. ECF No. 37.
 4           The parties therefore request that time now be excluded between May 13, 2021 and
 5   July 08, 2021 (inclusive) under the Speedy Trial Act pursuant to Title 18, United States Code,
 6   Section 3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance granted
 7   by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice
 8   served by taking such action outweigh the best interest of the public and the defendant in a
 9   speedy trial. The parties stipulate that the ends of justice outweigh the best interests of the public
10   and the defendant in a speedy trial and respectfully request the Court so to find.
11
                                                    Respectfully submitted,
12
                                                    HEATHER E. WILLIAMS
13                                                  Federal Defender
14   Date: May 10, 2021                             /s/ Christina Sinha
                                                    CHRISTINA SINHA
15                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
16                                                  WILLIAM DAN POWELL
17
18
     Date: May 10, 2021                             PHILLIP A. TALBERT
19                                                  Acting United States Attorney

20                                                  /s/ Mira Chernick
                                                    MIRA CHERNICK
21                                                  Assistant United States Attorney
22                                                  Attorney for Plaintiff

23
             IT IS SO ORDERED.
24
     Dated: May 12, 2021
25
26
27
28

      Stipulation and Order to Continue Status        -2-            United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
